DETAILED ACTION
This action is in response to communications filed on September 24th, 2021.
Claims 1-3, 5-11, 13-19, and 21-27are hereby allowed.  Claim 1, 9, and 17 are currently amended.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The applicant’s arguments on pages 9-15 of their response filed on September 1st, 2021 are persuasive in arguing that the prior art of record (the combination of Byers and Elgamal) does not teach the claims as amended.  Specifically, the prior art of record does not teach: generating an optimized analytics model based on the optimization technique and the precision of a parameter of that analytic model, and adding the optimized analytics model to a list of optimized analytics models for each unique pair of an optimization technique and precision of parameters.
Upon further search and consideration in the technology area of benchmark testing the performance of multimedia stream analytics of a multi-tiered edge topology network for generating and executing workflow recommendations, no prior art was identified as teaching: generating an optimized analytics model based on the optimization technique and the precision of a parameter of that analytic model, and adding the optimized analytics model to a clustered list of optimized analytics models for each unique pair of an optimization technique and precision of parameters.  The aforementioned claim limitations in combination with all the other limitations of the independent claims, are therefor considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tao		Pat. Pub.	2017/0132472
Cella		Pat. Pub.	2019/0121350
McPhatter	Pat. Pub.	2019/0378074
Kanthan	Pat. Pub.	2020/0387713
Nazari		Pat. Pub.	2019/0102676
Chu		Pat. Pub.	2021/0200610
Wang		Pat. Pub.	2021/0232773
Sharma		Pat. Pub.	2020/0225996
Gao		Pat. Pub.	2020/0143241
Hoffman	Pat. Pub.	2017/0261949

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
11/5/21
/BLAKE J RUBIN/Primary Examiner, Art Unit 2457